Exhibit 10.4
Amendment to the
Huntington Bancshares Incorporated
Executive Agreement
Background

A.   Huntington Bancshares Incorporated (the “Company”) has entered into
Executive Agreements with varying terms with certain of its executives in order
to retain the availability, advice, and counsel of the executives and to help
secure the continued services of the executives notwithstanding any change in
control of the Company.

B.   Section 19 of each of the Executive Agreements allows the Company, without
the consent of the executive, to amend the Executive Agreement to the extent
necessary to comply with Section 409A of the Internal Revenue Code of 1986 (the
“Code”), as amended, so as to avoid any penalty or excise tax from being levied
on the executive.

C.   The Company previously has amended the Executive Agreements to bring the
Executive Agreements into compliance with final regulations issued by the United
States Treasury Department under Code Section 409A regarding the timing of
payments of severance amounts and other deferred compensation.

D.   The Company now desires to further amend the Executive Agreements to
clarify that certain other operational provisions of the Executive Agreements
will be administered in accordance with Code Section 409A.

Amendment

1.   Section 4(h) of each of the Executive Agreements, which was added pursuant
to the first amendment approved by the Board of Directors on October 15, 2008 is
deleted in its entirety.

2.   Each of the Executive Agreements is hereby amended, effective as of
October 21, 2009, by adding the following new Section 24:

  24.   Internal Revenue Section 409A of the Code.

(a) General. It is intended that this Agreement shall comply with the provisions
of Section 409A of the Code and the Treasury regulations relating thereto, or an
exemption to Section 409A of the Code, and payments, rights and benefits may
only be made, satisfied or provided under this Agreement upon an event and in a
manner permitted by Section 409A of the Code, to the extent applicable, so as
not to subject the Executive to the payment of taxes and interest under
Section 409A of the Code. In furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions, and to the extent that any regulations or

 

1



--------------------------------------------------------------------------------



 



other guidance issued under Section 409A of the Code would result in the
Executive being subject to payment of additional income taxes or interest under
Section 409A of the Code, the parties agree, to the extent possible, to amend
this Agreement to maintain to the maximum extent practicable the original intent
of this Agreement while avoiding the application of such taxes or interest under
Section 409A of the Code. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A of the Code shall be
paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the Section 409A of the Code deferral
election rules and the exclusion under Section 409A of the Code for certain
short-term deferral amounts. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” as defined under Section 409A of the Code. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.
(b) In-Kind Benefits and Reimbursements; Outplacement Benefits. Notwithstanding
anything to the contrary in this Agreement, all (A) reimbursements, (B) in-kind
benefits and (C) continued medical or welfare benefits that that are not
non-taxable medical benefits, “disability pay” or “death benefit” plans within
the meaning of Treasury Regulation Section 1.409A-1(a)(5) provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement); (ii) the
amount of expenses eligible for reimbursement, or in kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in kind benefits to be provided, in any other calendar year; (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred; and
(iv) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit. Outplacement benefits, if any,
shall end not later than the last day of the second calendar year that begins
after the date of termination of the Executive’s employment.
(c) Specified Employees. Notwithstanding any provision of this Agreement to the
contrary, if, as of the date of the Executive’s Separation from Service, the
Executive is a Specified Employee, then, except to the extent that this
Agreement does not provide for a “deferral of compensation” within the meaning
of Section 409A of the Code, the following shall apply:

  (1)   No payments shall be made and no benefits shall be provided to the
Executive during the period beginning on the date of the Executive’s Separation
from Service and ending on the first business day that is six months and one day
after the such date, or, if earlier, the date of the Executive’s death.

 

2



--------------------------------------------------------------------------------



 



  (2)   On or as soon as administratively practicable after the first business
day that is six months and one day after the date of the Executive’s Separation
from Service, or if earlier, the date of the Executive’s death, the Corporation
shall make a one-time, lump-sum cash payment to the Executive in an amount equal
to the amounts otherwise payable to the Executive under this Agreement during
the period described in Section 24(c)(1) of this Agreement.

3.   The remainder of the Executive Agreements shall remain unchanged.

 

3